Citation Nr: 0108791	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  00-00 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for memory loss, fatigue, 
sleep impairment, inability to get along with others, and a 
psychiatric disorder, including a disorder due to an 
undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel



INTRODUCTION

The veteran had active service from October 1990 to July 
1991.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin. 


FINDINGS OF FACT

1.  The veteran's memory loss is attributable to cognitive 
disorder; and has fatigue, sleep impairment, and inability to 
get along with others are attributable to subclinical 
depression.  

2.  The veteran's cognitive disorder and subclinical 
depression are diagnosed disorders, first shown several years 
after service, and not causally linked to any incident of 
active duty.  


CONCLUSION OF LAW

Memory loss, fatigue, sleep impairment, inability to get 
along with others, and a psychiatric disorder were not 
incurred in or aggravated in service.  38 U.S.C.A. §§ 1110, 
1117 (West 1991); 38 C.F.R. §§ 3.303, 3.317 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for a number of 
complaints associated with a disorder or disorders he 
attributes to service in the Persian Gulf.  These complaints 
consist of memory loss, fatigue, sleep impairment, and 
inability to get along with others.

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

In addition, compensation is available to Persian Gulf 
veterans for any chronic disability resulting from an 
undiagnosed illness manifested by one or more of a number of 
signs or symptoms.  These signs or symptoms must become 
manifest to a degree of 10 percent no later than December 31, 
2001, and must have existed for at least six months or have 
manifested episodes or improvement or worsening over a six-
month period in order to be considered chronic.  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317.  See also VAOGCPREC 8-98.

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance of Act of 2000 (the Act) became law.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This liberalizing 
legislation is applicable to the appellant's claims.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Act, essentially, eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that the VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  All indicated examinations have 
been conducted and all pertinent records or the information 
contained therein has been obtained.  The veteran has not 
indicated that additional records pertinent to his claim 
exist which should be obtained in order to fairly decide his 
claim, and, there is no reasonable possibility that 
additional development in this case would enure to the 
veteran's benefit.  On this latter point, the Board finds 
that a remand for an examination and an opinion is not 
warranted, as the veteran has been afforded psychiatric and 
neurological examinations, which resulted in diagnosed versus 
the claimed undiagnosed disorders.

The Board observes that the RO has not had an opportunity to 
consider the effect of the Act upon this claim.  The Act, 
furthermore, contains certain notification provisions, which 
apply in the event that there exists evidence, which has not 
been obtained.  However, inasmuch as all pertinent documents 
have been obtained and other necessary development has been 
completed, the Board's decision to address this case on its 
merits can result in no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

During a VA psychiatric examination in October 1998, the 
veteran complained of memory loss, fatigue, feeling 
depressed, having trouble getting along with others, and 
feeling irritable.  The examiner administered a full battery 
of tests.  The examiner concluded that design errors on a 
nonverbal reasoning task, a selective verbal auditory 
processing deficit, and problems in general with word usage 
could be consistent with left (dominant) hemisphere organic 
brain dysfunction and warrant the diagnosis of cognitive 
disorder, not otherwise specified.  The examiner also 
concluded that rumination, worry, insomnia, irritability, 
withdrawal, anhedonia and distractibility are signs and 
symptoms of a subclinical depression that may progress to 
major depression without diagnosis and treatment of the 
veteran's insomnia and fatigue.  Axis I diagnoses were 
cognitive disorder, not otherwise specified, mild, and 
subclinical depression.  

During a subsequent VA neurological examination that same 
month, the veteran's complaints consisted of headaches and 
slight memory problems.  Examination revealed no evidence of 
dyssomnia or paraphasic errors during the interview, and the 
diagnosis was tension headache, mild in intensity.  During a 
contemporaneous general medical examination, the veteran 
articulated complaints that included fatigue, memory loss, 
sleep impairment and irritability.  Although the examiner 
noted that memory loss, sleep impairment and irritability 
were being evaluated by the psychiatric service and by 
neurology, the examiner's diagnoses included subclinical 
depression and fatigue secondary to subclinical depression. 

The veteran has not submitted any objective, non-medical 
evidence which could be independently verified and would 
support his claim for service connection for symptoms which 
are the result of an undiagnosed illness.

The VA examinations administered in connection with the 
veteran's claim reflect that fatigue, sleep impairment, and 
inability to get along with others are attributable to a 
diagnosed disorder identified as subclinical depression.  
Memory loss, to the extent present, is attributable to 
cognitive disorder, not otherwise specified.  Because the 
veteran's complaints are attributable to diagnosed disorders, 
service connection is not available under the provisions 
pertaining to undiagnosed disorders. 

The veteran's representative has argued that subclinical 
depression is not a recognized diagnosis because it is not 
listed in the current Diagnostic and Statistical Manual.  The 
Board disagrees.  Depression is a recognized disability (see 
American Psychiatric Association: DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS 167-172 (4th ed. 1994) (DSM-IV)) 
and, as pointed out by the RO in its Statement of the Case, 
the term "subclinical" is merely used to describe the early 
stage of a disease or other abnormality before symptoms or 
signs become apparent or detectable by clinical examination.  
See ILLUSTRATED MEDICAL DICTIONARY, 1594 (26th ed. 1988).  
The examiners' reports leave clear that this is the diagnosis 
of two physicians.  The Board does not doubt the competence 
of the physicians to render such a diagnosis.  With regard to 
the reference to Dorland's Illustrated Medical Dictionary, as 
the information obtained from that source was included in the 
Statement of he Case issued to the veteran and his 
representative in June 1990, the Board finds no violation of 
Thurber v. Brown, 5 Vet. App. 119 (1993) in including this 
information in this decision..

While not contended by the veteran, the Board must address 
the remaining issue of whether the claimed disorders began 
during or are causally linked to service.  The service 
medical records do not document complaints in service of 
memory loss, fatigue, sleep impairment, and inability to get 
along with others.  Those records do not document psychiatric 
or neurologic treatment, and, during a separation examination 
in May 1991, the psychiatric and neurologic evaluations were 
normal.  Records of treatment after the veteran's separation 
from service similarly fail to document treatment for memory 
loss, fatigue, sleep impairment, and inability to get along 
with others and fail to otherwise document treatment for 
psychiatric or neurologic abnormalities.  The claims file 
does not reflect a medical opinion linking a current 
diagnosis to service, and, in fact, the veteran has not 
articulated a history of symptomatology dating to service, 
arguing, instead, that service connection should be granted 
based upon the statutory presumptions pertaining to 
undiagnosed illnesses.  The evidence, as such, does not 
warrant further examination to explore the etiology of the 
veteran's diagnosed disorders.  

Cognitive disorder and subclinical depression are unrelated 
to service.  As such, service connection is unwarranted for a 
disorder associated with memory loss, fatigue, sleep 
impairment, and inability to get along with others.  

The Board finds that the preponderance of the evidence is 
against the claims for  service connection for memory loss, 
fatigue, sleep impairment, inability to get along with 
others, and a psychiatric disorder, including a disorder due 
to an undiagnosed illness.  Consequently, the benefit-of-the-
doubt rule does not apply, and the claims must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

Service connection for memory loss, fatigue, sleep 
impairment, inability to get along with others, and a 
psychiatric disorder, including a disorder due to an 
undiagnosed illness, is denied.


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

